The judgment of the court was pronounced by
Slidell, J.
The defendant, Tffarrison, demands the renewal of the judgment, upon the ground that there is no evidence that he. received notice of protest of the bill of exchange, upon which he is charged,
Harrison propounded interrogatories to the plaintiff, m answer to one of which the plaintiff replied that, Harrison was indebted to him, for the reasons alleged in the petition, in the sum there stated, subject to certain credits as stated in the answer. It was not necessary to make further proof until this answer was rebutted by sufficient testimony. With regard to the fact disclosed in the plaintiff’s answers, that the bill belonged to the bank of Charleston,, whose agent the plaintiff is, it was unimportant, except to enable the defendant to show an equitable defence against the true owner, which he has not dope.. The bill being endorsed ip blank, and in Conrey’s possession, he could maintain-, an action upon it in his own name.
,, Elbert jileaded the pendency of another spit against him; but there is nothing in the transcript to show that the co.urt was called to pronounce upon this ex-geption, before going to trial upon the, merits.. See Kempe v. Hunt, 4 La. 482.
Judgment affirmed.,